DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 January 2021 has been entered.
Applicant’s amendments and arguments have addressed the drawing objections and 112(a) and 112(b) rejection of the previous Final office action.
Claims 9-11 and 16-20 have been withdrawn from prosecution in response to a previous restriction and election of species requirement. Claims 1-8 and 12-15 were examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wentz (US 5,567,127) in view of Oberdorfer (US 4,665,581).
Regarding claim 1, Wentz discloses an electric motor (fig 1, electric motor and stator is depicted, c 3 l 35) comprising: a motor housing (fig 1, upper fan housing 86, c 5 l 33) extending between a front end housing (fig 1, the upper flat surface of upper fan housing 86, near element 104 in the figures) and a rear end housing (the diverter 94, c 6 l 38, which also holds lower bearing 78, c 5 l 24); a motor shaft (drive shaft 82, c 5 l 24) protruding from the front housing end (fig 1, shaft passes through upper fan housing 86 end and terminates at upper bearing 76) and defining a motor axis (fig 1, axis is depicted); and a modular fan cover assembly (lower fan housing 88, c 5 l 37-38) mounted to the rear housing end, the modular fan cover assembly including: a fan cover (lower fan housing 88 accommodates the radial fan blades 92, id.) mountable to the rear end housing and defining an enclosed space (fig 1 depicts enclosed space for accommodating the fan blades, id.) for accommodating an impeller (fan blades 92, id.); an inlet cover (fig 4, removable cover plate 58, c 4 l 39-40) for reduced noise operation and selectively mountable to the fan cover, the inlet cover defining an inlet chamber (large circular recess 66, c 5 l 10), the inlet cover including a plurality of inlet apertures (fig 4, radial inlets 28, c 5 l 3) for receiving ambient air into the inlet chamber; and a silencing insert (filter element 56, c 5 l 12) configured for noise reduction (air filter is configured to quiet operation of fan, c 7 l 65) and adapted to be selectively disposable within the inlet cover and selectively mountable to the fan cover (filter is replaceable, c 5 l 12, c 7 l 58) for providing fluid communication between the inlet chamber and the fan chamber, the silencing insert including one or more silencing features to reduce noise (the filter enables the fan to operate quietly, a description of the method of sound reduction is not explicitly disclosed, c 7 l 65, nevertheless, inherently the fiberous natures of the filter enables the filter to muffle sound as it obstructs the intake line; fiberous material obstructs sound transfer because it does not transfer 100% of sound and instead converts some of the sound energy to heat; this process is readily observable by Wentz does not disclose “a structurally rigid silencing insert … the silencing insert including a baffling pipe to reduce noise.”
Oberdorfer teaches an analogous electric motor (fig 1, motor, c 2 l 56) with cooling fan (fig 1, cooling fan 4 directs cooling air in direction of arrow, c 2 l 61-62) that includes a structurally rigid silencing insert (fig 5, sound-damper reflection damper in suction region of the motor, c 5 l 13-15; insert because it is arranged with a plug-in collar 60, 61 to suction opening 9; examiner is interpreting plug-in as insertable, c 5 l 18-20) … the silencing insert including a baffling pipe to reduce noise (fig 5, the sound-damper is depicted as a baffle pipe, c 5 l 13-15).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the baffle pipe insert for motor cooling of Oberdorfer (c 4 l 1, 13-14, 47-53), as an insert at the suction of Wentz at the suction entrance (Wentz, c 4 l 20-35), perhaps replacing the circular bottom foam piece 46 (Wentz, c4 l 25) or outward from support disc 62 64 with the circular openings 64 (Wentz, c 5 l 5-10), thereby inserting the baffle pipe in a manner similar to its place near the outer edge of the suction opening 9 (Oberdorfer, c 5 l 18-20), in order to have increased sound dampening with a higher rate of air flow (Oberdorfer, c 4 l 5-6)
	Regarding claim 2 dependent on 1, Wentz in view of Oberdorfer teach the baffling pipe extends parallel to the motor axis to receive and direct airflow axially into the fan chamber. It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention, to install the plug in baffle of Oberdorfer with collar 60, 61 into a similarly oriented suction of Wentz. The orientation of the suction opening of Wentz and the axis of the Wentz electric motor are aligned such that the install of plug in baffle Oberdorfer (fig 5) would be aligned in the matter claimed.
Regarding claim 3 dependent on 2, Wentz discloses wherein the inlet apertures (Wentz, fig 3, radial openings 28, c 3 l 49) are disposed radially into a casing of the inlet cover (fig 3, area enclosed by cover plate 58, c 4 l 43) to initially direct airflow radially into the inlet chamber.
Regarding claim 4 dependent on 3, Wentz in view of Oberdorfer teach wherein the baffling pipe extends axially coextensive with the inlet apertures. When the plug-in baffle of Oberdorfer is insert outward from circular opening 64 of Wentz, it would appear to teach this claim language. The arrangement of the plug-in baffle of Oberdorfer outward is implied by the motor space 3 (Oberdorfer, fig 1, c 2 l 59) being inward of the suction, thereby restricting the plug-in baffle from existing in the same place, and leaving only an outward direction for the baffle-plug in.
Regarding claim 5 dependent on 4, Wentz in view of Oberdorfer teach wherein airflow radially entering from the inlet apertures is initially directed axially rearward by the baffling pipe. When the plug-in baffle of Oberdorfer is insert outward from circular opening 64 of Wentz, it would appear to teach this claim language. The outward extension of the plug-in baffle of Oberdorfer, as explained in claim 4 above, is axially aligned such that the outer wall of the baffle (Oberdorfer fig 5, element 63) would extend outward, whereby the radial inlet flow of Wentz would initially push into that wall.
Regarding claim 6 dependent on 5, Wentz in view of Oberdorfer teach wherein the inlet cover includes a rear faceplate opposite and spaced apart form an inlet rim of the baffling pipe to redirect airflow axially forward into the baffle pipe. When the plug-in baffle of Oberdorfer is insert outward from circular opening 64 of Wentz, it would appear to teach this claim language. The outward extension of the plug-in baffle of Oberdorfer, as explained in claim 4 above, with air inlet at element 65 (Oberdorfer fig 5) would require space between said inlet and the Wentz cover plate 58 in order to allow air inlet. Therefore it would have been obvious to a person of ordinary skill in the art to space apart cover plate 58 of Wentz and plug-in baffle of Oberdorfer in order to allow required airflow.
Regarding claim 7 dependent on 6, Wentz in view of Oberdorfer teach wherein the airflow entering the plurality of inlet apertures is thereafter directed axially forward into the fan chamber when the silencing insert is not present (Wentz fig 1 shows the air flow axially forward).
Regarding claim 8 dependent on 1, Wentz discloses wherein the fan cover includes a first mounting pattern configured to receive fasteners to mount the inlet cover (fig 4, holes depicted for screws that attach removable cover plate 58) and a second mounting pattern (attachment area for retaining ring 68, c 5 l 12-14) configured to receive fasteners (retaining ring 68) to mount the silencing insert (retaining ring 68 secures the filter 56, c 5 l 12-14).
Regarding claim 12, Wentz discloses a modular fan cover assembly (lower fan housing 88, c 5 l 35-38) for an electric motor (fig 1 electric motor and stator is depicted, c 3 l 35) comprising: a fan cover (lower fan housing 88, c 5 l 35-38) adapted to mount to a motor housing (fig 1, upper fan housing 86, c 5 l 33) of the electric motor, the fan cover defining a fan chamber (fig 1 depicts enclosed space for accommodating the fan blades, id.) for accommodating an impeller (fan blades 92, id.); an inlet cover (fig 4, removable cover plate 58, c 4 l 39-40) adapted to mount to the fan cover and to define an inlet chamber (large circular recess 55, c 5 l 10), the inlet cover including plurality of inlet apertures (fig 4, radial inlets 28, c 5 l 3) for receiving ambient airflow; and a silencing insert (filter element 56, c 5 l 12) adapted to be selectively disposed in the inlet cover and selectively mountable to the fan cover (filter is replaceable, c 5 l 12, c 7 l 58) to provide fluid communication between the inlet chamber and the fan chamber, the silencing insert including silencing features to reduce noise during operation of the electric motor (the filter enables the fan to operate quietly, a description of the method of sound reduction is not explicitly disclosed, c 7 l 65; nevertheless, inherently the fiberous natures of the filter enables the filter to muffle sound as it obstructs the intake line; fiberous material obstructs sound transfer because it does not transfer 100% of sound and instead converts some of the sound energy to heat; this process is readily observable by the layman by using cloth to muffle sounds). Wentz does not disclose “a structurally rigid silencing insert … the silencing insert including a baffling pipe to reduce noise.”
Oberdorfer teaches an analogous electric motor (fig 1, motor, c 2 l 56) with cooling fan (fig 1, cooling fan 4 directs cooling air in direction of arrow, c 2 l 61-62) that includes a structurally rigid It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the baffle pipe insert for motor cooling of Oberdorfer (c 4 l 1, 13-14, 47-53), as an insert at the suction of Wentz at the suction entrance (Wentz, c 4 l 20-35), perhaps replacing the circular bottom foam piece 46 (Wentz, c4 l 25) or outward from support disc 62 64 with the circular openings 64 (Wentz, c 5 l 5-10), thereby inserting the baffle pipe in a manner similar to its place near the outer edge of the suction opening 9 (Oberdorfer, c 5 l 18-20), in order to have increased sound dampening with a higher rate of air flow (Oberdorfer, c 4 l 5-6)
Regarding claim 13 dependent on 12, Wentz in view of Oberdorfer teach the baffling pipe adapted to extend into the inlet chamber when selective assembled, the baffling pipe arranged to direct airflow axially into the fan chamber. It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention, to install the plug in baffle of Oberdorfer with collar 60, 61 into a similarly oriented suction of Wentz. The orientation of the suction opening of Wentz and the axis of the Wentz electric motor are aligned such that the install of plug in baffle Oberdorfer (fig 5) would be aligned in the matter claimed.
Regarding claim 14 dependent on 13, Wentz discloses wherein the plurality of inlet apertures (Wentz, fig 3, radial openings 28, c 3 l 49) are radially disposed into a peripheral casing of the inlet cover (fig 3, area enclosed by cover plate 58, c 4 l 43) and arranged to direct airflow radially inward.
Regarding claim 15 dependent on 14, Wentz discloses wherein the fan cover includes a first mounting pattern configured to receive fasteners to mount the inlet cover (fig 4, holes depicted for screws that attach removable cover plate 58) and a second mounting pattern (attachment area for 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Oberdorfer has been incorporated to teach the insertable baffling pipe.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/GEOFFREY S LEE/Examiner, Art Unit 3746          

/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746